--------------------------------------------------------------------------------

Exhibit 10.1




FIRST AMENDMENT TO INX INC. LEASE AGREEMENT


 
THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is executed as
of January 22, 2008 (the “Effective Date”) by and between Allstar Equities,
Inc., a Texas corporation (the “Current Landlord”) and INX Inc., a Delaware
corporation (the “Tenant”) and the General Consulate of Equatorial Guinea (the
“New Landlord”).
 
 
RECITALS
 
A.           Landlord and Tenant entered into a Lease Agreement (the “Original
Lease”) dated October 11, 2006 for certain space within the office building
located at 6401 Southwest Freeway, in Houston, Harris County, Texas (the
“Building”).
 
B.           The Leased Premises under the Original Lease currently consists of
approximately 16,488 square feet of Net Rentable Area on Floor one of the
Building (the “Leased Premises”).
 
C.             New Landlord and Tenant desire to amend the Lease.
 
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration the receipt and sufficiency of
which are acknowledged, New Landlord and Tenant hereby agree that the Lease is
amended as follows:
 
1.            Defined Terms. All capitalized terms used and not expressly
defined shall have the meanings ascribed to such terms in the Original Lease,
unless the context requires otherwise.
 
2.            If, in the sole opinion of Tenant, Tenant’s business, corporate
reputation or corporate image is in any way negatively impacted as a result of
having its corporate headquarters located within the Building, Tenant shall have
the option of terminating the Original Lease and this First Amendment by
providing to New Landlord one hundred twenty (120) days written notice of its
intention to terminate, after which written notice, Tenant shall not be
obligated to pay rent under the Original Lease for any portion of the one
hundred twenty (120) day period following such notice during which Tenant may
continue to occupy the Leased Premises in the Building and after Tenant vacates
the Leased Premises and after the expiration of such 120-day period, Tenant
shall be released from all obligations under the Original Lease and this First
Amendment.
 
3.            Tenant shall have a first right of refusal option to lease any
space available on the second floor of the Building on the same terms made
available to any other tenant or prospective tenant, which option shall be
characterized as a first right of refusal with written notice to be provided to
Tenant of intent to lease, in which case Tenant shall be provided two (2)
business days from receipt of such written notice to accept or reject the space
on the terms offered to the other party.

 
 

--------------------------------------------------------------------------------

 
 
4.            Tenant shall have the right to approve any decorating or interior
design changes to the common area on the first floor of the Building.
Notwithstanding this interior design approval right, New Landlord shall have the
right to place a permanently mounted building directory showing the tenants and
tenant locations for the Building in the main lobby of the first floor of the
Building. New Landlord has the right to add paintings, directory, some furniture
and plants to the first floor lobby. Also, New Landlord may want to eliminate
the brick wall by the entrance stairs to open the lobby for more light and place
a canopy above entrance; provided, however, the elimination of the brick wall is
subject to an engineering study for structural safety.
 
5.            Tenant shall use its commercially reasonable efforts to provide
access to the New Landlord and other Building tenants to and from the loading
dock at the back of the Building on an as-needed basis for the singular purpose
of moving large, bulky items that cannot be moved in or out of the Building via
the main doors, or which must be loaded into or from a truck from a dock into or
out of the Building, such as when a tenant is moving into or out of the
Building. Tenant shall not be required to expend any funds or manpower to assist
with or supervise such loading or unloading activities unless Tenant is
reasonably compensated for such expenditures. This provision is not to be
construed as an obligation on the part of Tenant to receive or ship items for
other tenants on a routine basis.
 
6.            If New Landlord shall construct a monument sign upon the property
for the purpose of displaying the name of the New Landlord and/or any of the
other tenant names, Tenant shall have the right to have its name displayed upon
such monument sign in a position no less prominent than any other name upon such
monument sign other than New Landlord, and in a font size no smaller than any
other Building tenant other than the font size used for the name of the New
Landlord itself, and which font size shall be no smaller than eighty percent
(80%) of the font size used for the name of the New Landlord or any other tenant
as long as Tenant pays for its actual sign graphics and verbiage on the sign.
Tenant shall be allowed to place its company logo and company name upon the
walls in each of the two main reception areas within the Leased Premises on the
first floor, subject to an agreed upon location by both parties, New Landlord
reserves the naming rights for a future tenant on the Building Front Facia.
 
7.            Section 18 of the Lease is hereby amended by adding the following:
 
“Notwithstanding anything in this Section 18 to the contrary, New Landlord
agrees to subordinate its landlord’s lien to the lien or liens of Tenant’s
lenders.”
 
8.            Section 28 of the Lease regarding relocation and substitution of
the Leased Premises occupied by Tenant shall be deleted from the Lease and shall
have no effect.
 
9.            Tenant shall have the right to have two (2) containers of the same
size as are currently on the property, in the same place/space as they are
currently located, for the term of the Lease and any renewals, thereof. This
right does not include storing hazardous materials or other potentially
dangerous items that an insurance company would consider unacceptable for
storage next to an office building. Tenant shall indemnify New Landlord for any
potential liability created by these containers.
 
10.            New Landlord shall pay all costs associated with upgrading or
refurbishing of the elevator in the Building and neither Tenant nor Current
Landlord shall be responsible for any of such costs.

 
 

--------------------------------------------------------------------------------

 
 
11.            The Lease, as amended hereby, shall continue in full and effect
without any further amendments, alterations, or modifications thereto except as
set forth herein, and Current Landlord, Tenant and New Landlord do hereby ratify
and affirm all of the terms, conditions and covenants of the Lease as hereby
amended.
 
12.            This First Amendment may be executed in separate counterparts,
each of which shall be deemed an original and all of which together shall
constitute one in the same instrument.
 
Executed as of the Effective Date.
 

 

CURRENT LANDLORD:
 

Allstar Equities, Inc., a Texas corporation
     

By:/s/ James H. Long
 

Name: James H. Long
 

Title: President
         

TENANT:
 

INX Inc., a Delaware corporation
     

By:/s/ Brian Fontana
 

Name: Brian Fontana
 

Title: Vice President
         

NEW LANDLORD:
 

General Consulate of Equatorial Guinea
     

By: /s/ Inocencio Esono Olo’ Nseng
 

Name: Inocencio Esono Olo’ Nseng
 

Title: Consul General

 
 

--------------------------------------------------------------------------------